         Case 4:18-cv-01885-HSG Document 781 Filed 09/10/19 Page 1 of 12

Bruce Genderson (pro hac vice)                            Matthew S. Warren (Bar No. 230565)
Kevin Hardy (pro hac vice)                                Erika H. Warren (Bar No. 295570)
Aaron Maurer (pro hac vice)                               Angela M. He (Bar No. 319351)
David Krinsky (pro hac vice)                              WARREN LEX LLP
Andrew Trask (pro hac vice)                               2261 Market Street, No. 606
Kyle Thomason (pro hac vice)                              San Francisco, California, 94114
Christopher A. Suarez (pro hac vice)                      +1 (415) 895-2940
WILLIAMS & CONNOLLY LLP                                   +1 (415) 895-2964 facsimile
725 Twelfth Street, N.W.                                  18-1885@cases.warrenlex.com
Washington, D.C., 20005
+1 (202) 434-5000
+1 (202) 434-5029 facsimile
viceroy@wc.com
Attorneys for Non-Party Google LLC



                               UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
_________________________________________
                                         )           Case No. 4:18-cv-1885-HSG-EDL
IN RE KONINKLIJKE PHILIPS                )
PATENT LITIGATION                        )           JURY TRIAL DEMANDED
                                         )
                                         )           DECLARATION OF MATTHEW S. WARREN
                                         )           REGARDING [710, 712, 714, 721, 722, 726, 728,
                                         )           732] ADMINISTRATIVE MOTIONS TO FILE
                                         )           UNDER SEAL PAPERS IN SUPPORT OF
                                         )           ASUS’S AND PHILIPS’ MOTIONS FOR
                                         )           SUMMARY JUDGMENT, AND HTC’S AND
                                         )           PHILIPS’ MOTIONS TO EXCLUDE
                                         )           OPINIONS OF EXPERT WITNESSES
                                         )
_________________________________________)           Judge: Hon. Haywood S. Gilliam, Jr.




                                                                     Case No. 4:18-cv-1885-HSG-EDL
                                       DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
            Case 4:18-cv-01885-HSG Document 781 Filed 09/10/19 Page 2 of 12

I, Matthew S. Warren, declare under 28 U.S.C. § 1746:
       1.       I am an attorney licensed to practice in the State of California and admitted to practice in

this District, and a partner at the law firm of Warren Lex LLP, counsel for non-party Google LLC
(“Google”) in this action. I have personal knowledge of the matters set forth herein and, if called as a
witness, could and would testify competently thereto.
       2.       I submit this declaration under Civil Local Rules 79-5(d)(1)(A) and 79-5(e)(1) in support
of the following motions:

             ● Philips’ Administrative Motion to File Under Seal Regarding Its Motion to Exclude
                Untimely Theories in Dr. Dunlop’s Rebuttal Expert Report Served on Behalf of ASUS
                Concerning U.S. Patent No. RE44,913, Docket No. 710, regarding confidential

                information contained within the Declaration of Caitlyn N. Bingaman in Support of
                Philips’ Administrative Motion to File Under Seal Regarding Its Motion to Exclude
                Untimely Theories in Dr. Dunlop’s Rebuttal Expert Report Served on Behalf of ASUS

                Concerning U.S. Patent No. RE44,913 (the “Bingaman Declaration, Docket No. 710-1”)
                and its exhibits;
             ● Philips’ Administrative Motion to File Under Seal Regarding its Motion to Exclude

                Certain Opinions in Dr. Jakobsson’s Opening and Rebuttal Expert Reports Served on
                Behalf of ASUS Concerning U.S. Patent No. 9,436,809, Docket No. 712, regarding

                confidential information contained within the Declaration of Caitlyn N. Bingaman in
                Support of Philips’ Administrative Motion to File Under Seal Regarding its Motion to
                Exclude Certain Opinions in Dr. Jakobsson’s Opening and Rebuttal Expert Reports Served

                on Behalf of ASUS Concerning U.S. Patent No. 9,436,809 (the “Bingaman Declaration,
                Docket No. 712-1”) and its exhibits;
             ● Administrative Motion to Seal HTC’s Motion for Partial Summary Judgment, Docket No.
                714, regarding confidential information contained within the Declaration of Ryan
                McBrayer in Support of HTC’s Administrative Motion to File Under Seal HTC’s Motion

                For Partial Summary Judgment (the “McBrayer Declaration, Docket No. 714-1”) and its
                exhibits;

                                                   –1–                    Case No. 4:18-cv-1885-HSG-EDL
                                      DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
Case 4:18-cv-01885-HSG Document 781 Filed 09/10/19 Page 3 of 12

 ● Philips’ Administrative Motion to File Under Seal Regarding Its Motion to Exclude
    Untimely Theories in Dr. MacKenzie’s Rebuttal Expert Report Served on Behalf of HTC

    Concerning U.S. Patent No. RE44,913, Docket No. 721, regarding confidential
    information contained within the Declaration of Caitlyn N. Bingaman in Support of
    Philips’ Administrative Motion to File Under Seal Regarding Its Motion to Exclude
    Untimely Theories in Dr. MacKenzie’s Rebuttal Expert Report Served on Behalf of HTC
    Concerning U.S. Patent No. RE44,913 (the “Bingaman Declaration, Docket No. 721-1”)

    and its exhibits;
 ● ASUS’s Administrative Motion to File Under Seal Documents in Support of its Motion for
    Summary Judgment, Docket No. 722, regarding confidential information contained within

    the Declaration of Nicholas Sethi in Support of ASUS’s Administrative Motion to File
    Under Seal Documents in Support of its Motion for Summary Judgment (the “Sethi
    Declaration, Docket No. 722-1”) and its exhibits;

 ● Philips’ Administrative Motion to File Under Seal Regarding Its Motion to Exclude
    Certain Opinions in Dr. Bulterman’s Rebuttal Expert Reports Served on Behalf of ASUS
    Concerning U.S. Patent No. 7,529,806, Docket No. 726, regarding confidential information

    contained within the Declaration of Caitlyn N. Bingaman in Support of Philips’
    Administrative Motion to File Under Seal Regarding Its Motion to Exclude Certain

    Opinions in Dr. Bulterman’s Rebuttal Expert Reports Served on Behalf of ASUS
    Concerning U.S. Patent No. 7,529,806 (the “Bingaman Declaration, Docket No. 726-1”)

    and its exhibits;
 ● Philips’ Administrative Motion to File Under Seal Regarding Its Motion to Exclude
    Certain Opinions in Dr. Jeffay’s Rebuttal Expert Report Served on Behalf of HTC
    Concerning U.S. Patent No. 7,529,806, Docket No. 728, regarding confidential information
    contained within the Declaration of Caitlyn N. Bingaman in Support of Philips’
    Administrative Motion to File Under Seal Regarding Its Motion to Exclude Certain
    Opinions in Dr. Jeffay’s Rebuttal Expert Report Served on Behalf of HTC Concerning U.S.



                                      –2–                  Case No. 4:18-cv-1885-HSG-EDL
                          DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
             Case 4:18-cv-01885-HSG Document 781 Filed 09/10/19 Page 4 of 12

                   Patent No. 7,529,806 (the “Bingaman Declaration, Docket No. 728-1”) and its exhibits;
                   and

                ● Philips’ Administrative Motion to File Under Seal Regarding its Motion for Partial
                   Summary Judgment on Certain Affirmative Defenses Raised by the HTC Defendants,
                   Docket No. 732, regarding confidential information contained within the Declaration of
                   Robert S. Pickens in Support of Philips’ Administrative Motion to File Under Seal
                   Regarding its Motion For Partial Summary Judgment on Certain Affirmative Defenses

                   Raised by the HTC Defendants (the “Pickens Declaration, Docket No. 732-1”) and its
                   exhibits.
        3.         On August 29, 2019, Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation

(“Philips”), Defendants ASUSTek Computer Inc. and ASUS Computer International (“ASUS”), and

Defendants HTC Corp. and HTC America, Inc. (“HTC”) filed the above listed administrative motions to
file documents under seal, which sought among other things to protect information confidential to

non-party Google. Google submits this declaration in support of these administrative motions to the
extent the documents filed conditionally under seal reference non-party Google’s highly confidential or
proprietary business information. ASUS, HTC, Philips, and other non-parties may separately file

declarations regarding their confidential information within these motions and exhibits.
        4.         Exhibit 2 to the Bingaman Declaration, Docket No. 710-1, is an unredacted copy of

excerpts of ASUS’s Fifth Supplemental Responses to Philips’ Interrogatory No. 4 regarding U.S. Patent
No. RE44,913. This document contains detailed discussion and excerpts of Google’s highly confidential
and proprietary source code produced under the protective order governing confidentiality in this action,

and Google would suffer harm should the Court deny these portions of Exhibit 2. Specifically, Exhibit 2
contains information regarding the structure and operation of Google’s highly confidential source code.
Google accordingly requests that Exhibit 2 to the Bingaman Declaration, Docket No. 710-1, be sealed in
its entirety.
        5.         Exhibit 6 to the Bingaman Declaration, Docket No. 710-1, is an unredacted copy of

excerpts of the Rebuttal Expert Report of Dr. Mark Dunlop. Selected portions of this exhibit contain
specific pathnames located within Google’s highly confidential source code production, as well as

                                                    –3–                   Case No. 4:18-cv-1885-HSG-EDL
                                         DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
            Case 4:18-cv-01885-HSG Document 781 Filed 09/10/19 Page 5 of 12

specifics regarding the codenames for and location and storage of Google’s highly confidential source
code. This information is proprietary and confidential to non-party Google, and Google would suffer

harm should the Court deny these portions of Exhibit 6. Google accordingly requests the Court seal those
portions of Exhibit 6 which contain discussion and excerpts of Google’s highly confidential and
proprietary source code produced under the protective order governing confidentiality in this action.
Attached as Exhibit A is a redacted version of this exhibit, with Google’s confidential information
removed.

       6.       Exhibit 7 to the Bingaman Declaration, Docket No. 710-1, Exhibit 8 of the Bingaman
Declaration, Docket No. 726-1, and Exhibit 12 to the Bingaman Declaration, Docket No. 712-1, are
unredacted copies of a letter of July 3, 2019, from Philips’ counsel to ASUS’s counsel regarding the scope

of ASUS’s expert reports. Selected portions of these exhibits contain proprietary information that is
confidential to non-party Google, and Google would suffer harm should the Court deny these portions of
Exhibit 7, 8, and 12. Specifically, Exhibits 7, 8, and 12 contain information regarding the operation of

confidential functionalities in the accused products. Philips failed to identify Google as a designating
party under Civil Local Rule 79-5(e) of confidential information in Exhibit 7 to the Bingaman
Declaration, Docket No. 710-1, and Exhibit 12 to the Bingaman Declaration, Docket No. 712-1.

Nevertheless, Google requests the Court seal those portions of Exhibits 7, 8, and 12, which contain
discussion of Google’s highly confidential and proprietary source code produced under the protective

order governing confidentiality in this action. Attached as Exhibit B is a redacted version of these

exhibits, with Google’s confidential information removed.
       7.       Exhibit 8 to the Bingaman Declaration, Docket No. 710-1, Exhibit 9 to the Bingaman
Declaration, Docket No. 726-1, and Exhibit 13 to the Bingaman Declaration, Docket No. 712-1, are
unredacted copies of a letter of July 11, 2019 from ASUS’s counsel to Philips’ counsel regarding the
scope of ASUS’s expert reports. Selected portions of these exhibits contain proprietary information that is
confidential to non-party Google, and Google would suffer harm should the Court deny these portions of
Exhibit 8, 9, and 13. Specifically, Exhibits 8, 9, and 13 contain information regarding the operation of
confidential functionalities in the accused products. Philips failed to identify Google as a designating

party under Civil Local Rule 79-5(e) of confidential information in Exhibit 8 to the Bingaman

                                                  –4–                    Case No. 4:18-cv-1885-HSG-EDL
                                      DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
            Case 4:18-cv-01885-HSG Document 781 Filed 09/10/19 Page 6 of 12

Declaration, Docket No. 710-1, and Exhibit 13 to the Bingaman Declaration, Docket No. 712-1.
Nevertheless, Google requests the Court seal those portions of Exhibits 8, 9, and 13, which contain

discussion of Google’s highly confidential and proprietary source code produced under the protective
order governing confidentiality in this action. Attached as Exhibit C is a redacted version of these
exhibits, with Google’s confidential information removed.
       8.       Exhibit 11 to the Bingaman Declaration, Docket No. 712-1, is an unredacted copy of
Philips’ Amended Disclosure of Asserted Claims and Infringement Contentions Against ASUS and

excerpts of the attached appendices. A select portion of this exhibit contains proprietary information that
is confidential to non-party Google, and Google would suffer harm should the Court deny these portions
of Exhibit 11. Specifically, Exhibit 1 contains information regarding the operation of confidential

functionalities in the accused products. Philips failed to identify Google as a designating party under
Civil Local Rule 79-5(e) of confidential information in Exhibit 11. Nevertheless, Google requests the
Court seal this portion of Exhibit 11 which contains discussion of Google’s highly confidential and

proprietary source code produced under the protective order governing confidentiality in this action.
Attached as Exhibit D is a redacted version of this exhibit, with Google’s confidential information
removed.

       9.       Exhibit 3 to the McBrayer Declaration, Docket No. 714-1, is an unredacted copy of

excerpts of the Opening Expert Report of Douglas Schmidt, Ph.D., Regarding Infringement by the HTC

Defendants of U.S. Patent No. 7,184,064. Selected portions of this exhibit contain specific pathnames
located within Google’s highly confidential source code production, as well as specifics regarding the
codenames for and location and storage of Google’s highly confidential source code. Exhibit 3 also

contains detailed discussion of Google’s confidential business information produced under the protective
order governing confidentiality in this action. This information is proprietary and confidential to
non-party Google, and Google would suffer harm should the Court deny these portions of Exhibit 3.
Google accordingly requests the Court seal those portions of Exhibit 3, which contain discussion and
excerpts of Google’s highly confidential and proprietary source code, as well as confidential business

information, produced under the protective order governing confidentiality in this action. Attached as
Exhibit E is a redacted version of this exhibit, with Google’s confidential information removed.

                                                  –5–                    Case No. 4:18-cv-1885-HSG-EDL
                                     DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
         Case 4:18-cv-01885-HSG Document 781 Filed 09/10/19 Page 7 of 12

       10.     Exhibit 5 to the McBrayer Declaration, Docket No. 714-1, is an unredacted copy of
excerpts of the Expert Report of Benjamin B. Bederson, Ph.D., on Behalf of HTC Regarding Lack of

Infringement by HTC of U.S. Patent No. 7,184,064. Selected portions of this exhibit contain specific
pathnames located within Google’s highly confidential source code production, as well as specifics
regarding the codenames for and location and storage of Google’s highly confidential source code. This
information is proprietary and confidential to non-party Google, and Google would suffer harm should the
Court deny these portions of Exhibit 5. Google accordingly requests the Court seal those portions of

Exhibit 5, which contain discussion and excerpts of Google’s highly confidential and proprietary source
code produced under the protective order governing confidentiality in this action. Attached as Exhibit F
is a redacted version of this exhibit, with Google’s confidential information removed.

       11.     Exhibit 22 to the McBrayer Declaration, Docket No. 714-1, is an unredacted copy of
excerpts of the Excerpt of Expert Report of Nathaniel Polish, Ph.D., Regarding Infringement by HTC of

U.S. Patent No. 7,529,806. Selected portions of this exhibit contain information that is proprietary and
confidential to non-party Google, and Google would suffer harm should the Court deny these portions of
Exhibit 22. Specifically, Exhibit 22 contains information regarding the structure and operation of
Google’s highly confidential source code. Google accordingly requests the Court seal those portions of

Exhibit 22, which contain discussion of Google’s highly confidential and proprietary source code
produced under the protective order governing confidentiality in this action. Attached as Exhibit G is a

redacted version of this exhibit, with Google’s confidential information removed.
       12.     Exhibit 2 to the Bingaman Declaration, Docket No. 721-1, is an unredacted copy of HTC’s

Fifth Supplemental Response to Plaintiff’s Interrogatory No. 4. This document contains detailed
discussion and excerpts of Google’s highly confidential and proprietary source code produced under the
protective order governing confidentiality in this action, and Google would suffer harm should the Court
deny these portions of Exhibit 2. Specifically, Exhibit 2 contains information regarding the structure and
operation of Google’s highly confidential source code. Google accordingly requests that Exhibit 2 to the
Bingaman Declaration, Docket No. 721-1, be sealed in its entirety.

       13.     Exhibit 7 to the Bingaman Declaration, Docket No. 721-1, and Exhibit 8 to the Bingaman
Declaration, Docket No. 728-1, are unredacted copies of a letter of July 3, 2019, from Philips’ counsel to

                                                 –6–                    Case No. 4:18-cv-1885-HSG-EDL
                                     DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
         Case 4:18-cv-01885-HSG Document 781 Filed 09/10/19 Page 8 of 12

HTC’s counsel regarding the scope of HTC’s expert reports. Selected portions of these exhibits contain

proprietary information that is confidential to non-party Google, and Google would suffer harm should the

Court deny these portions of Exhibits 7 and 8. Specifically, Exhibits 7 and 8 contain information

regarding the operation of confidential functionalities in the accused products. Philips failed to identify

Google as a designating party under Civil Local Rule 79-5(e) of confidential information in Exhibit 7 to

the Bingaman Declaration, Docket No. 721-1. Nevertheless, Google requests the Court seal those

portions of Exhibits 7 and 8, which contain discussion of Google’s highly confidential and proprietary

source code produced under the protective order governing confidentiality in this action. Attached as

Exhibit H is a redacted version of these exhibits, with Google’s confidential information removed.

       14.     Exhibit 8 to the Bingaman Declaration, Docket No. 721-1, and Exhibit 9 to the Bingaman
Declaration, Docket No. 728-1, are unredacted copies of a letter of July 11, 2019, from HTC’s counsel to

Philips’ counsel regarding the scope of HTC’s expert reports. Selected portions of these exhibits contain

proprietary information that is confidential to non-party Google, and Google would suffer harm should the
Court deny these portions of Exhibits 8 and 9. Specifically, Exhibits 8 and 9 contain information

regarding the operation of confidential functionalities in the accused products. Google accordingly

requests the Court seal those portions of Exhibits 8 and 9, which contain discussion of Google’s highly

confidential and proprietary source code produced under the protective order governing confidentiality in

this action. Attached as Exhibit I is a redacted version of these exhibits, with Google’s confidential
information removed.

       15.     Selected portions of ASUS’s Notice of Motion and Motion for Summary Judgment,

Docket No. 722, contain specific pathnames located within Google’s highly confidential source code

production, as well as specifics regarding the codenames for and location and storage of Google’s highly

confidential source code. This information is proprietary and confidential to non-party Google, and

Google would suffer harm should the Court deny these portions of the motion. Google accordingly

requests the Court seal those portions of this motion, which contain discussion and excerpts of Google’s

highly confidential and proprietary source code produced under the protective order governing

confidentiality in this action. Attached as Exhibit J is a redacted version of this motion, with Google’s

confidential information removed.

                                                  –7–                     Case No. 4:18-cv-1885-HSG-EDL
                                      DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
         Case 4:18-cv-01885-HSG Document 781 Filed 09/10/19 Page 9 of 12

       16.     Exhibit 5 to the Sethi Declaration, Docket No. 722-1, is an unredacted copy of excerpts of

the Rebuttal Expert Report of Andrew Cockburn, Ph.D. Selected portions of this exhibit contain specific

pathnames located within Google’s highly confidential source code production, as well as specifics

regarding the codenames for and location and storage of Google’s highly confidential source code. This

information is proprietary and confidential to non-party Google, and Google would suffer harm should the

Court deny these portions of Exhibit 5. Google accordingly requests the Court seal those portions of

Exhibit 5, which contain discussion and excerpts of Google’s highly confidential and proprietary source

code produced under the protective order governing confidentiality in this action. Attached as Exhibit K

is a redacted version of this exhibit, with Google’s confidential information removed.

       17.     Exhibit 8 to the Sethi Declaration, Docket No. 722-1, is an unredacted copy of excerpts of
the Opening Expert Report of Douglas Schmidt, Ph.D. Selected portions of this exhibit contain specific

pathnames located within Google’s highly confidential source code production, as well as specifics

regarding the codenames for and location and storage of Google’s highly confidential source code. This
information is proprietary and confidential to non-party Google, and Google would suffer harm should the

Court deny these portions of Exhibit 8. Google accordingly requests the Court seal those portions of

Exhibit 8, which contain discussion and excerpts of Google’s highly confidential and proprietary source

code produced under the protective order governing confidentiality in this action. Attached as Exhibit L

is a redacted version of this exhibit, with Google’s confidential information removed.
       18.     Selected portions of Philips’ Motion to Exclude Untimely Theories in Dr. Bulterman’s

Rebuttal Expert Report Served on Behalf of ASUS Concerning U.S. Patent No. 7,529,806, Docket No.

726, contain proprietary information that is confidential to non-party Google, and Google would suffer

harm should the Court deny these portions of this motion. Specifically, this motion contains information

regarding the operation of confidential functionalities in the accused products. Google accordingly

requests the Court seal those portions of this motion which contain discussion of Google’s highly

confidential and proprietary source code produced under the protective order governing confidentiality in

this action. Attached as Exhibit M is a redacted version of this motion, with Google’s confidential

information removed.



                                                 –8–                    Case No. 4:18-cv-1885-HSG-EDL
                                     DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
         Case 4:18-cv-01885-HSG Document 781 Filed 09/10/19 Page 10 of 12

        19.     Exhibit 1 to the Bingaman Declaration, Docket No. 726-1, is an unredacted copy of

excerpts of the Noninfringement Report on U.S. Patent 7,529,806 by Dr. Dick C.A. Bulterman. Selected

portions of this exhibit contain proprietary information that is confidential to non-party Google, and

Google would suffer harm should the Court deny these portions of Exhibit 1. Specifically, Exhibit 1

contains information regarding the operation of confidential functionalities in the accused products.

Google accordingly requests the Court seal those portions of Exhibit 1 which contain discussion of

Google’s highly confidential and proprietary source code produced under the protective order governing

confidentiality in this action. Attached as Exhibit N is a redacted version of this exhibit, with Google’s

confidential information removed.

        20.     Exhibit 2 to the Bingaman Declaration, Docket No. 726-1, is an unredacted copy of
excerpts of ASUS’s corrected fifth supplemental responses to Philips’ interrogatory No. 4 regarding U.S.

Patent No. 7,529,806. This document contains detailed discussion and excerpts of Google’s highly

confidential and proprietary source code produced under the protective order governing confidentiality in
this action, and Google would suffer harm should the Court deny these portions of Exhibit 2. Specifically,

Exhibit 2 contains information regarding the structure and operation of Google’s highly confidential

source code. Google accordingly requests that Exhibit 2 to the Bingaman Declaration, Docket No. 726-1,

be sealed in its entirety.

        21.     Exhibit 5 to the Bingaman Declaration, Docket No. 726-1, and Exhibit 5 to the Bingaman
Declaration, Docket No. 728-1, are unredacted copies of excerpts of the deposition transcript of Matt

Doucleff, dated November 28, 2018. Selected portions of these exhibits contain proprietary information

that is confidential to non-party Google, and Google would suffer harm should the Court deny these

portions of Exhibit 5. Specifically, Exhibit 5 contains information regarding the operation of confidential

functionalities in the accused products. Google accordingly requests the Court seal those portions of

Exhibit 5 which contain discussion of Google’s highly confidential and proprietary source code produced

under the protective order governing confidentiality in this action. Attached as Exhibit O is a redacted

version of these exhibits, with Google’s confidential information removed.

        22.     Selected portions of Philips’ Notice of Motion and Motion to Exclude Untimely Theories

in Dr. Jeffay’s Rebuttal Expert Report Served on Behalf of HTC Concerning U.S. Patent No. 7,529,806,

                                                  –9–                    Case No. 4:18-cv-1885-HSG-EDL
                                      DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
            Case 4:18-cv-01885-HSG Document 781 Filed 09/10/19 Page 11 of 12

Docket No. 728, contain proprietary information that is confidential to non-party Google, and Google
would suffer harm should the Court deny these portions of this motion. Specifically, this motion contains

information regarding the operation of confidential functionalities in the accused products. Google
accordingly requests the Court seal those portions of this motion which contain discussion of Google’s
highly confidential and proprietary source code produced under the protective order governing
confidentiality in this action. Attached as Exhibit P is a redacted version of this motion, with Google’s
confidential information removed.

        23.     Exhibit 1 to the Bingaman Declaration, Docket No. 728-1, is an unredacted copy of
excerpts of the Expert Rebuttal Report of Kevin Jeffay, Ph.D. Regarding Noninfringement of U.S. Patent
No. 7,529,806. Selected portions of this exhibit contain specific pathnames located within Google’s

highly confidential source code production, as well as specifics regarding the codenames for and location
and storage of Google’s highly confidential source code. This information is proprietary and confidential
to non-party Google, and Google would suffer harm should the Court deny these portions of Exhibit 1.

Google accordingly requests the Court seal those portions of Exhibit 1, which contain discussion and
excerpts of Google’s highly confidential and proprietary source code produced under the protective order
governing confidentiality in this action. Attached as Exhibit Q is a redacted version of this exhibit, with

Google’s confidential information removed.
        24.     Exhibit 2 to the Bingaman Declaration, Docket No. 728-1, is an unredacted copy of HTC

Corp. and HTC America, Inc.’s Fifth Supplemental Response to Plaintiffs’ Interrogatory No. 4. This

document contains detailed discussion and excerpts of Google’s highly confidential and proprietary
source code produced under the protective order governing confidentiality in this action, and Google

would suffer harm should the Court deny these portions of Exhibit 2. Specifically, Exhibit 2 contains
information regarding the structure and operation of Google’s highly confidential source code. Google
accordingly requests that Exhibit 2 to the Bingaman Declaration, Docket No. 728-1, be sealed in its
entirety.
        25.     Selected portions of Philips’ Motion for Partial Summary Judgment on Certain Affirmative

Defenses Raised by the HTC Defendants, Docket No. 732, contains detailed discussions and excerpts of
the highly confidential agreement and addenda between HTC and Google, filed as Exhibits 6, 11-15, 19,

                                                 – 10 –                  Case No. 4:18-cv-1885-HSG-EDL
                                      DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
         Case 4:18-cv-01885-HSG Document 781 Filed 09/10/19 Page 12 of 12

and 22 to the Pickens Declaration, Docket No. 732-1, as discussed below. This information is proprietary

and confidential to non-party Google, and Google would suffer harm should the Court deny these portions

of the motion. Philips failed to identify Google as a designating party under Civil Local Rule 79-5(e) of

confidential information in this motion. Nevertheless, Google requests the Court seal these portions,

which contain confidential business information produced under the protective order governing

confidentiality in this action. Attached as Exhibit R is a redacted version of this motion, with Google’s

confidential information removed.

       26.     Exhibits 6, 11-15, 19 to the Pickens Declaration, Docket No. 732-1, are unredacted copies

of a highly confidential agreement and addenda between HTC and Google. These documents contain

detailed discussion and excerpts of Google’s confidential business information produced under the
protective order governing confidentiality in this action, and Google would suffer harm should the Court

deny the portions of these exhibits. Philips failed to identify Google as a designating party under Civil

Local Rule 79-5(e) of confidential information in Exhibits 6, 11-15, 19. Nevertheless, Google requests
that Exhibits 6, 11-15, 19 to the Pickens Declaration, Docket No. 732-1, be sealed in their entirety.

       27.     Exhibit 22 to the Pickens Declaration, Docket No. 732-1, is an unredacted copy of excerpts

from HTC’s privilege log. These documents contain discussion of confidential and privileged written

communication between HTC and Google, and Google would suffer harm should the Court deny these

portions of this exhibit. Philips failed to identify Google as a designating party under Civil Local Rule
79-5(e) of confidential information in Exhibit 22. Nevertheless, Google requests that Exhibit 22 to the

Pickens Declaration, Docket No. 732-1, be sealed in its entirety.

       I declare under penalty of perjury that the foregoing is true and correct. Executed in San

Francisco, California on September 10, 2019.



                                                     Respectfully submitted,



                                                     _______________________________
                                                     Matthew S. Warren




                                                 – 11 –                  Case No. 4:18-cv-1885-HSG-EDL
                                      DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
